Citation Nr: 0331680	
Decision Date: 11/14/03    Archive Date: 11/25/03

DOCKET NO.  99-17 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Whether new and material evidence has been received to reopen 
the veteran's claim for service connection for rheumatic 
heart disease.


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from August 1952 to June 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.

The Board remanded this case to the RO in November 2000.  

The Board issued a decision in this appeal in March 2001, 
finding no new and material evidence to reopen the claim.  
The veteran appealed that decision to the U.S. Court of 
Appeals for Veterans Claims (Court).  In an April 2003 Order, 
the Court vacated the Board decision and remanded the matter 
to the Board.  In a July 2003 letter, the Board explained to 
the veteran that he had additional time in which to 
supplement the evidence and argument before the Board.  No 
response was received.  The case is again ready for appellate 
review.  


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), was enacted during the 
course of this appeal.  VA promulgated regulations that 
implement these statutory changes.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  In pertinent part, the 
VCAA expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  Specifically, the VCAA provides that, upon 
receipt of a complete or substantially complete application, 
VA must notify the claimant and his representative, if any, 
of any information or lay or medical evidence not previously 
provided that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a).  The notice should indicate what 
information or evidence should be provided by the claimant 
and what information or evidence VA will attempt to obtain on 
the claimant's behalf. Id.   

As discussed in the Court Order, review of the claims folder 
fails to reveal notice from the RO to the veteran that 
complies with VCAA requirements.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 
370 (2002).  Therefore, a remand to the RO is required in 
order to correct this deficiency.  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003) (invalidating the regulatory 
provision that permitted the Board to provide VCAA notice, 
38 C.F.R. § 19.9(a)(2)(ii)).

In addition, the Board notes that, in a decision promulgated 
on September 22, 2003, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007, 
-7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the U.S. 
Court of Appeals for the Federal Circuit invalidated the 30-
day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.A. § 5103(b)(1).  
It found that the 
30-day period provided in 38 C.F.R. § 3.159(b)(1) to respond 
to a VCAA duty to notify letter is misleading and detrimental 
to claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  The Board 
acknowledges that the RO has not yet provided the veteran 
with any VCAA notice letter.  When doing so, it must take 
care to ensure that the veteran is properly advised that a 
full year is allowed to respond to a VCAA notice.

Accordingly, the case is REMANDED for the following action:

The RO should take steps to comply with 
the VCAA, to include notifying the 
veteran of any information or lay or 
medical evidence not previously provided 
that is necessary to substantiate the 
claim and of what information or evidence 
the veteran should provide and what 
information or evidence VA will attempt 
to obtain on his behalf.  In addition, 
the RO must review the claims file and 
ensure that all VCAA notice obligations 
have been satisfied in accordance with 
the recent decision in Paralyzed Veterans 
of America v. Secretary of Veterans 
Affairs, as well as 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent.  It 
should allow the appropriate period of 
time for response.

If any additional evidence is received or 
secured following notice to the veteran, 
the RO should readjudicate the issue on 
appeal.  If the disposition remains 
unfavorable, the RO should furnish the 
veteran a supplemental statement of the 
case and afford the applicable 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the appeal.  The 
veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran unless notified. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


